DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s response filed 15 January 2021 has overcome the objections to the specification, drawings, and claims, and rejections under 35 U.S.C. 112.  Accordingly, the objections to the specification, drawings, and claims, and rejections under 35 U.S.C. 112.  However, Applicant’s amendment has introduced further objections as set forth in the Office Action below.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because Applicant’s arguments are not based on the current combination of references being used in the current rejection. Applicant’s amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 10, and 21 are objected to because of the following informalities:
Claim 1 - 
“of at least one roller” (line 16). Examiner suggests, “of at least one of said rollers”
Claim 10 - 
“radial direction of said roller” (line 3). Examiner suggests, “radial direction of said rollers”
Claim 21 - 
“of at least one roller” (line 15). Examiner suggests, “of at least one of said rollers”
“for gripping containers” (line 12). Examiner suggests, “for gripping said containers”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualheim (U.S. 3,614,821) in view of Schwelling (U.S. 2015/0298415) and Kawasaki (JP 2003-136292).
Regarding Claim 1, Qualheim discloses a container compressing arrangement (Fig. 1), mountable in a reverse vending machine (Examiner notes that the compressing arrangement of Figure 1 would be capable of being mounted in a reverse vending machine via frame (10, 12, 14, 16 18), for compacting empty containers (Container: Fig. 1, “C”), said container compressing arrangement comprising:
a first and a second rotatable roller (Rollers: Fig. 2, #24, 26), each of said rollers having a working surface (36) arranged between two oppositely arranged ends (See Fig. 1) wherein said rollers are arranged adjacent to each other to rotate in opposite directions around a respective rotation axis (See Fig. 2, arrows, 34) in a common geometrical xz-plane (See Fig. 2);
wherein said working surfaces comprises a plurality of ridges (Ribs: Fig. 2, #42) extending across said working surface, in an axial direction of said rollers, and distributed in the circumferential direction of said working surfaces, each ridge having a longitudinal extension in said axial direction (Col 2, L28-31); and wherein said rollers are adapted to rotate in a meshed and contactless co-operation such that a roller gap is always present between said rollers along the center-to-center direction between said rotation axes (See Fig. 2). Qualheim does not disclose wherein said ridges comprise a leading surface, a trailing surface and a leading edge for gripping said containers, wherein said leading edge is arranged between said leading surface and said trailing surface, wherein said leading surface forms a positive angle, a, in the direction of rotation of said rollers and in relation to a radial direction of said rollers.
Schwelling teaches an apparatus for compaction of containers usable in a reverse vending machine (Par. 0009) including a pair of profiled rollers including ridges (Fig. 3, #59, 69 & Fig. 4, #30, 40). Examiner notes that the ridges of Schwelling extend generally along an axial direction of the rollers and have a longitudinal extension in the axial direction. Further, Schwelling discloses that the setting angle can be as small as 0.1 degrees), wherein said ridges comprise a leading surface, a trailing surface and a leading Kawasaki, rollers (13a, 13b) comprises ridges and at least one of said ridges of at least one roller is provided with recesses extending in the axial direction, and wherein the recesses form a clearance between the rollers along a direction parallel to a center-to-center direction between said rotation axes (Recessed portion in the center of the upper surface: Page 2 & Figs. 9-10, 340, 41) in order to allow the cap portion of the container to escape and to puncture the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recesses of Schwelling would also serve to allow the cap portion of the container to escape and to puncture the container, as taught by Kawasaki (Page 2).  Alternatively, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include recesses in the ridges of Qualheim in view of Schwelling, as taught by 
Regarding Claim 3, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Qualheim further discloses wherein the smallest distance between rollers is said roller gap, said roller gap being in an xy-plane (See Fig. 2, cross-sectional plane) and having the longitudinal extension in said axial direction (See Fig. 2).
Regarding Claim 4, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above.  Both Schwelling and Kawasaki teach wherein said ridges comprises recesses distributed along said axial direction of said ridges (Schwelling, Figs. 2 and 5 & Kawasaki, Figs. 9-10).  Both Schwelling and Kawasaki are silent to the size of the recesses and therefore, said recesses having a maximum depth being in the rage of 1 mm to 10 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the recess and teeth of both Schwelling and Kawasaki such that they effectively allow the cap portion of the container to escape and sufficiently puncture the container, and finding an optimal size of the recess and teeth would be within the level of ordinary skill in the art.
Regarding Claim 5, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above.  Both Schwelling and Kawasaki teach wherein a center-to-center distance between two adjacent recesses is between 1% and 50% of a length L of said working surface (See Schwelling, Figs. 2 and 5 & Kawasaki, Fig. 9. Examiner notes that the distance between the recess forming the tooth (41) and the recess (4) is between 1 and 50% of the length of the working surface).
Regarding Claim 7, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling is silent to wherein said leading surface connects with said trailing surface of the adjacent ridge, via a radius in the range of greater than 0 mm to at most 5 mm.  However, Schwelling teaches that a radiused surface is present between the leading and trailing 
Regarding Claim 8, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein said roller gap is alternatingly defined by: said leading edge of a ridge on said first roller and a trailing surface on said second roller; and said leading edge of a ridge on said second roller and a trailing surface on said first roller (See Fig. 4 of Page 8 of this Office Action. Examiner notes that while Fig. 4 appears to teach the claimed relationship, as the strips have the same orientation, as shown in Fig. 5, the cross-sectional profile of the center-to-center gap changes in the axial direction and the claimed orientation would be present along the longitudinal axis).
[AltContent: arrow]
Regarding Claim 9, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein said ridges further comprise an interconnecting surface, said interconnecting surface interconnecting said leading and trailing surfaces (Figs. 3 and 4).
Regarding Claim 10, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein said radial direction of said roller intersects a maximum radius of said roller (See Figs. 3a and 4a).
Regarding Claim 11, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein said trailing surfaces form an exterior angle to said interconnecting surface, and wherein said exterior angle is in the range of 190 degrees to 260 degrees (The front surface 39 is disposed at an inclination angle W4 relative to the radius 
Regarding Claim 12, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein the trailing surfaces have a width being a multiple of the width of the interconnecting surface, said multiple being in the range of 1 to 20 (See Figs. 2a and 5. Examiner notes that the width of the trailing and interconnecting surfaces are the same, extending along the axial direction, therefore having a multiple of 1).
Regarding Claim 13, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein said rollers have a maximum radius and a smallest radius, and wherein said ridges have a height, defined as the difference between said maximum and said smallest radius, said height being in the range of 2 mm to 20 mm (Fig. 5 & Height (H2) of 3.5mm: Claim 12).
 Regarding Claim 14, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Qualheim further discloses wherein each roller comprises 3 to 20 ridges in an xy cross section of said roller (See Fig. 2). Schwelling further teaches wherein each roller comprises 3 to 20 ridges in an xy cross section of said roller (See Figs. 3 and 4).
Regarding Claim 21, Qualheim discloses a method of operating a container compressing arrangement (Fig. 1), for compacting empty containers, said container compressing arrangement comprising:
a first and a second rotatable roller (Rollers: Fig. 2, #24, 26), each of said rollers having a working surface (36) arranged between two oppositely arranged ends (See Fig. 1) wherein said rollers are arranged 
wherein said working surface comprises a plurality of ridges (Ribs: Fig. 2, #42) extending across said working surface, in an axial direction of said roller, and distributed in the circumferential direction of said working surface, each ridge having a longitudinal extension in said axial direction (Col 2, L28-31); 
rotating said rollers such that said rollers co-operate in a meshed and contactless arrangement, wherein a roller gap is always present between said rollers in a xy-plane (See Fig. 2).
Qualheim does not disclose wherein said ridges each comprise a leading surface, a trailing surface and a leading edge for gripping containers, wherein said leading edge is arranged between said leading surface and said trailing surface, wherein said leading surface forms a positive angle, a, in the direction of rotation of said rollers and in relation to a radial direction of said rollers.
Schwelling teaches an apparatus for compaction of containers usable in a reverse vending machine (Par. 0009) including a pair of profiled rollers including ridges (Fig. 3, #59, 69 & Fig. 4, #30, 40). Examiner notes that the ridges of Schwelling extend generally along an axial direction of the rollers and have a longitudinal extension in the axial direction. Further, Schwelling discloses that the setting angle can be as small as 0.1 degrees), wherein said ridges comprise a leading surface, a trailing surface and a leading edge for gripping said containers, wherein said leading edge is arranged between said leading surface and said trailing surface, wherein said leading surface forms a positive angle, a, in the direction of rotation of said rollers and in relation to a radial direction of said rollers (See Figs. 3a and 4a. Examiner has interpreted “a positive angle” from Page 24 of Applicant’s specification as the configuration of Fig. 2b. Examiner notes that Applicant appears to inconsistently describe a positive angle on Pages 6-12 of the Remarks as having an overhang.  However, Applicant’s specification discloses that the overhang is formed by a negative angle as disclosed in Fig. 2c) as a known profile for rollers in a reverse vending machine while improves the quality of compaction.  Therefore, it would have been obvious to one of Kawasaki, rollers (13a, 13b) comprises ridges and at least one of said ridges of at least one roller is provided with recesses extending in the axial direction, and wherein the recesses form a clearance between the rollers along a direction parallel to a center-to-center direction between said rotation axes (Recessed portion in the center of the upper surface: Page 2 & Figs. 9-10, 340, 41) in order to allow the cap portion of the container to escape and to puncture the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recesses of Schwelling would also serve to allow the cap portion of the container to escape and to puncture the container, as taught by Kawasaki (Page 2).  Alternatively, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include recesses in the ridges of Qualheim in view of Schwelling, as taught by Kawasaki, in order to allow the cap portion of the container to escape and to puncture the container (Kawasaki, Page 2).
Regarding Claim 22, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Schwelling further teaches wherein said positive angle, a, is at a maximum +20 degrees (Fig. 3a and 10°: Par. 0055).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualheim in view of Schwelling, Kawasaki, and Schulenberg et al., hereinafter Schulenberg (U.S. 2012/0260811).
Regarding Claim 15, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above.  Qualheim is silent to and the combination of Qualheim, Schwelling, and Kawasaki do not teach wherein said roller gap is in the range of 0.5 mm to 10mm. Schulenberg teaches a device for compacting hollow bodies between two rollers (3, 4), wherein said roller gap is in the range of 0.5 mm to 10mm (1.5mm: Par. 0022) as an effective gap for compacting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the gap of Qualheim or Qualheim in view of Schwelling to 0.5mm to 10mm, as taught by Schulenberg, as an effective gap for compacting (Schulenberg: Abstract).
Regarding Claim 16, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above. Qualheim is silent to and the combination of Qualheim, Schwelling, and Kawasaki do not teach wherein the maximum diameter of each roller is in the range of 50 mm and 100 mm.
Schulenberg teaches a device for compacting hollow bodies between two rollers (3, 4), wherein the maximum diameter of each roller is in the range of 50 mm and 100 mm (63 mm: Par. 0022) as an effective size for fitting into a compacting device (1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the maximum diameter of each roller in the range of 50 mm and 100 mm, as taught by Schulenberg, as an appropriate size for fitting into the compacting device (See Schulenberg, Fig. 1).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualheim in view of Schwelling, Kawasaki, and Schulenberg et al., hereinafter Schulenberg (U.S. 2012/0260811).
Regarding Claim 17, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above.  Qualheim is silent to and the combination of Qualheim, Schwelling, and Kawasaki do not teach wherein said working surface has a maximum length in a direction parallel to said respective rotation axes in the range of 50 mm to 750 mm.
Smith teaches an apparatus for crushing disposable containers including rollers (32, 33) wherein said working surface has a maximum length in a direction parallel to said respective rotation axes in the range of 50 mm to 750 mm (30 centimeters: Col 3, L10) based on the throughput of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the maximum length of the rollers based on the desired throughout including a length of between 50-750mm, as taught by Smith (Col 3, L27).
Regarding Claim 18, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above.  Qualheim is silent to and the combination of Qualheim, Schwelling, and Kawasaki do not teach wherein said interconnecting surfaces, and/or said leading surfaces, and/or said trailing surfaces have a width in the range of 0.5 mm to 10 mm.
Smith teaches an apparatus for crushing disposable containers including rollers (32, 33) wherein said interconnecting surfaces, and/or said leading surfaces, and/or said trailing surfaces have a width in the range of 0.5 mm to 10 mm (0.63 centimeter: Col 3, L47) for maximum crushing efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set said interconnecting surface, and/or said leading surface, and/or said trailing surface to have a width in the range of 0.5 mm to 10 mm, as taught by Smith, for maximum crushing efficiency (Smith: Col 3, L45).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualheim in view of Schwelling, Kawasaki, and Watanabe (JP 11-285899).
Regarding Claim 18, the combination of Qualheim, Schwelling, and Kawasaki teach all elements of the claimed invention as stated above.  Qualheim does not disclose and the combination of Qualheim, Schwelling, and Kawasaki do not teach wherein by rotating one of said rollers around said rotation axis, the width of said roller gap is adjusted.
Watanabe teaches a press for compacting empty containers including two rollers (41, 42) with ridge portions (92), wherein by rotating one of said rollers around said rotation axis, the width of said roller gap is adjusted (See Figs. 1, 7, and 8) in order to alternately apply pressing force to the containers and efficiently perform compression with low torque and less slip.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate one of the rollers of Qualheim or Qualheim in view of Schwelling and Kawasaki such that the container is pressed alternately, as taught by Watanabe, in order to alternately apply pressing force to the containers and efficiently perform compression with low torque and less slip (Watanabe: Page 11).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rode et al., hereinafter Rode, (U.S. 5,275,741) in view of Qualheim, Schwelling, and Kawasaki.
Regarding Claim 20, Rode discloses a reverse vending machine (Apparatus for redeeming returnable containers: Col 2, L62) comprising a container compressing arrangement (Figs. 1-2).  Rode is not explicit to the compressing arrangement of Claim 1.  However, Qualheim in view of Schwelling and Kawasaki teach the container compressing arrangement of Claim 1 (see rejection of Claim 1, above) in order to crush containers so that they occupy minimal space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the container compressing arrangement of Qualheim in view of Schwelling and Kawasaki in the reverse vending machine of Rode, in order to crush containers so that they occupy minimal space (Qualheim: Col 1, L44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tombyll (Fig. 3, roller shape); Odmark (Profile of screw, #4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799